DETAILED ACTION

	This application discloses the following embodiments:
Embodiment 1 - Figs. 1 through 7 drawn to an aircraft toy
Embodiment 2 - Figs. 8 through 14 drawn to an aircraft toy
	Embodiment 3 – Figs. 15 through 21drawn to an aircraft toy
	The embodiments can be grouped together as follows:
	Group I – Embodiment 1
	Group II – Embodiments 2 and 3
The designs as grouped are distinct from each other since under the law a design patent covers only the invention disclosed as an entirety, and does not extend to patentably distinct segregable parts; the only way to protect such segregable parts is to apply for separate patents.  See Ex parte Sanford, 1914 CD 69; 204 OG 1346 (Comm'r Pat. 1914); and Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C. 1965).  It is further noted that patentably distinct combination/subcombination subject matter must be supported by separate claims, whereas only a single claim is permissible in a design patent application.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).
By vacating the propeller and motor assemblies, struts, and portions of the front, a applicant has created a new appearance that is patentably distinct from the aircraft toy as a whole.  Because the designs are distinct, and have acquired separate status in the art, restriction for examination purposes as indicated is proper (35 U.S.C. 121).
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.
The original design as disclosed in figures 1 through 6 is constructively elected for examination in this application. 
The original design has received a full examination and is found to contain no error.
Claim Rejections - 35 USC § 251 
This application for reissue is rejected under 35 U.S.C. 251 because there is no "error" in the non-amended original patent claim.
Since the original embodiment has been constructively elected, and the newly added patentably distinct embodiment has been withdrawn from consideration, failure to file a patentably distinct embodiment is no longer a proper reason for the filing of this application for reissue.  Since the original invention does not contain an error, there is nothing in this application to correct under 35 U.S.C. 251.
In order to maintain the patent protection for the original patented design while also obtaining patent protection for the newly added embodiment, a divisional application must be filed for the new embodiment and this application will need to be rejoined with said divisional application, upon notification of allowable subject matter.  Applicant is advised that a proper response to this rejection must include:
 (A) a request to suspend action in this original reissue application pending completion of examination of a divisional reissue application directed to the constructively non-elected segregable part or subcombination subject matter, 
(B) the filing of the divisional reissue application, or a statement that one has already been filed (identifying it at least by application number), and 
(C) an argument that a complete response to the rejection has been made based upon the filing of the divisional reissue application and the request for suspension. 
Action in the original design reissue application will then be suspended, and the divisional will be examined.  See MPEP 1457.
Drawings
	No changes are required at this time.
	 
Specification
	No changes are required at this time.

Claim Rejections - 35 USC § 251
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.	
The applicant has not identified a specific error in the original patent.  The explanation that the “issued design has been broadened” does not identify the specific error.  The error statement must identify something such as the propellers or struts that are claimed in the original patent, that are not claimed on the newly filed embodiments. 

MPEP1414(C) It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. 

A reissue applicant must acknowledge the existence of an error in the specification, drawings, or claims, which error causes the original patent to be defective. In re Wilder, 736 F.2d 1516, 222 USPQ 369 (Fed. Cir. 1984). A change or departure from the original specification or claims represents an “error” in the original patent under 35 U.S.C. 251.
	
Conclusion
The claim is rejected under 35 U.S.C. §251.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is (571)272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh